UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00240-BR-1)


Submitted:   February 25, 2016              Decided:    February 29, 2016



Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.   Barbara Dickerson
Kocher,   Assistant  United States  Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William      Scott   Davis,       Jr.,    seeks    to    appeal       the     district

court’s order denying 33 motions in his pending criminal matter.

This court may exercise jurisdiction only over final orders,

28 U.S.C.       § 1291    (2012),        and     certain          interlocutory            and

collateral      orders,   28    U.S.C.    § 1292       (2012);      Fed.      R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Davis seeks to appeal is neither a final

order    nor    an   appealable     interlocutory            or    collateral        order.

Accordingly, we deny Davis’ motions to appoint counsel and for

emergency      eye   surgery     and     dismiss   the        appeal     for       lack     of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument       would    not       aid   the    decisional

process.



                                                                                   DISMISSED




                                           2